DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The effective filing date of the instant application is 15 August 2018. There are no claims of domestic or foreign priority.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 September 2021 has been entered.
 
Examiner’s Note
Applicant's amendments and arguments filed 22 September 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to 

Status of the Claims
Claims 50-53 are pending.
Claims 50-53 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Weinfield et al. (US 2010/0021530).
The Applicant claims, in claim 50, a method for treatment of an infection of a nail or nail bed comprising soaking said nail in a bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides and poly(hexamethylenebiguanide) hydrochloride solution. In claim 51 the solution is mixed with water and in claim 52 the solution is heated above nail temperature. Claim 53 further requires wherein the nail is pre-treated with salicylic acid.
Weinfield teaches a method for delivering an anti-infective agent through the nail of a subject having a nail infection [0003]. The system comprises a drug delivery mechanism to deliver the active ingredient to the infected nail (abstract). The anti-infective agent is taught to include anti-infective agents such as bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides ([0016], [0064], claim 10). Additional anti-infective agents include poly(hexamethylene biguanide) (PHMB) ([0063]-[0064]). In addition, Weinfield teaches pre-treating the nail with salicylic acid [0067]. Weinfield teaches the drug is administered directly to the infected nail [0012]. Any carrier medium may be used with the anti-infective agents, including an aqueous carrier medium being preferred [0066]. In addition, a heater may be applied so as to increase the temperature of the solution to up to about 45 ºC at the surface of the nail to facilitate trans-keratin drug delivery through the infected nail [0019-0021]. In one example, a subject with 
Weinfield does not teach soaking the infected nail with the claimed treatment solution.
It would have been prima facie obvious to follow the soaking method of Example 1 of Weinfield and replace ciclopirox with a combination of bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides and PHMB. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). In addition, it would have been obvious to pre-treat the nail with salicylic acid and also to heat the entire solution during the treatment with the anti-infective agents based on the teachings and examples of Weinfield. The resulting obvious method would be pre-treating an infected nail with salicylic acid, soaking the nail in an aqueous mixture of bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides and PHMB, and heating the solution, which reads on instant claims 50-53.

Response to Arguments
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive. As a first matter, the Applicant repeatedly asserts that their previous response was not addressed in the final rejection. In response, the Applicant pro se assistance (https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program).
As a second matter, the above rejection relies only upon Weinfield et al. (US 2010/0021530) therefore arguments against additional previously applied prior art will be considered moot and will not be further addressed.

The Applicant argues, on page 2 of their remarks, that there is no suggestion in Weinfield to pre-treat the infected nails with salicylic acid followed by soaking in a solution of warm bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides, PHMB, and water.
In response, as described above, Weinfield teaches pre-treating the nail with salicylic acid and exemplifies a soaking method using warm aqueous ciclopirox solution to treat onychomycosis. Since it would have been obvious to replace ciclopirox with any other anti-infective taught in the art, it would have been obvious to choose a mixture of bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides and PHMB to use in the method of Weinfield.

The Applicant argues, on pages 2-3 of their remarks, that the instant claims require skills in 6 different arts. The Applicant goes on to explain these 6 theoretical skill artisans.


The Applicant argues, on page 3 of their remarks, that the surface heater in Weinfield teaches away from the instant application because the skilled artisan would know not to apply bis(hydrogenated tallow alkyl) dimethyl quaternary chlorides with a covering including a surface heater.
In response, Weinfield teaches heating the treatment solution comprising the anti-infective agent and does not require any surface heater. It would have been obvious to simply heat the aqueous anti-infective solution and soak the infected nail as taught in Example 1 of Weinfield.

The Applicant argues there is no suggestion in Weinfield to pre-treat the nail with salicylic acid prior to soaking in an anti-infective solution.
In response, Weinfield specifically recites, “one of skill may use a keratolytic agent to pretreat the nail” [0067] thus rendering obvious pre-treatment with salicylic acid. Even if the examples recite treating simultaneously with both salicylic acid and the 

The Applicant argues, on page 3 of their remarks, that further consideration for patentability includes previous 1) failures of others, 2) crowded art, 3) contrary to prior art’s teachings, 4) solves a long-felt need, 5) lack of implementation, and 6) commercial success. The Applicant further identifies item 1) by noting that as compared to Krasaeath et al. that cure rates for the instant application are 90% vs 18%.
In response, the Applicant has provided no data or direct comparison to the prior art in question.

Regarding 2), the Applicant sates that 87 OTC topical treatments for nail infections and none of them anticipate the instant claims.
In response, this is not grounds for patentability. The claimed invention must be both novel AND non-obvious.

Regarding 3), the Applicant states that the prior art teaches to avoid dark, moist, and warm environments and the instant claims teach the opposite.
In response, Weinfield, which is prior art, renders obvious the instant claims therefore the Applicant’s citation. Applicant’s citation to Essentials of Nursing makes no mention of anti-infective agents nor does the Applicant provide any specific citations to the prior art being mentioned.


In response, “Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution.” (see MPEP 716.04). The above prior art which renders obvious the instant claims has previously solved the need to treat fungal infections in nails.

Regarding 5), the Applicant argues that Weinfield does not suggest or implement the claimed features.
In response, the court has acknowledged that “demonstrating a teaching, suggestion, or motivation to combine known elements in order to show that the combination is obvious...capture[s] a helpful insight,” and then nearly immediately warns "the obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation."  KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1396 (U.S. 2007). The court clearly and unequivocally indicates that “our cases have set forth an expansive and flexible approach” to the question of obviousness, requiring only “some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”  Id. at 1395-96. Where, as above, the Examiner has provided an articulated reasoning as to why the instant claims are obvious based on the prior art, obviousness is established.

Regarding 6), the Applicant asserts that commercial success has been enjoyed selling the claimed invention and points to a Declaration under 37 CFR 1.132.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613